Title: From Alexander Hamilton to Jeremiah Olney, 24 April 1794
From: Hamilton, Alexander
To: Olney, Jeremiah



Treasury Department April 24th. 1794
Sir,

I am informed by your letter of the 14th. instant of the decision of the Court in the case of Messrs Arnold & Dexter.
I approve of your intention to take measures for an appeal to the proper Court of the United States. I could wish that you would request the District Attorney to forward to me the pleadings in the cause, and the reasons upon which the Court founded its decision.
With great consideration   I am Sir   Yr Obedient Servant

A Hamilton
Jeremiah Olney Esqr.Collector Providence

